Exhibit 10.4

 

Execution Version

 

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is effective as of July 8, 2016, by and between Air Methods
Corporation, a Delaware corporation (the “Company”) and Crystal L. Gordon
(“Executive”).  Reference is made to that certain Employment Agreement by and
between the Company and Executive made as of September 24, 2012 (the “Employment
Agreement”).  All capitalized terms not defined herein shall have the meanings
assigned to such terms in the Employment Agreement.  The Company and Executive
are referred to in this Amendment collectively as the “Parties.”

 

WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

1.                                      Amendment to Section 1.  Section 1 of
the Employment Agreement shall be deleted in its entirety and replaced with the
following:

 

“1.                                Employment Period. The Company hereby employs
Executive, and Executive hereby accepts such employment, upon the terms and
conditions hereinafter set forth.  Subject to termination as provided herein,
the initial term of Executive’s employment hereunder shall continue through
August 31, 2014 (the “Initial Term”).  Upon expiration of the Initial Term and
each Renewal Term, this Agreement will automatically renew for subsequent one
(1) year terms (each a “Renewal Term”) until such time that Executive’s
employment is terminated in accordance with this Agreement. The Initial Term and
each subsequent Renewal Term are referred to collectively as the “Employment
Period”. Executive and the Company acknowledge that, except as may otherwise be
provided by this Agreement or under any other written agreement between
Executive and the Company, the employment of Executive by the Company is “at
will” and Executive’s employment may be terminated by either Executive or the
Company at any time for any reason, or no reason.

 

2.                                      Amendment to Section 3(d).  The third
sentence of Section 3(d) of the Employment Agreement shall be deleted in its
entirety and replaced with the following:

 

“If Executive’s employment is terminated by the Company for any reason other
than for Cause or Executive terminates Executive’s employment for Good Reason
(in either case other than in a Change in Control Termination), in either case
prior to the third anniversary of the Effective Date, then the restricted stock
shall vest on a pro rata basis based on the length of time Executive was
employed by the Company relative to the five-year vesting schedule.”

 

--------------------------------------------------------------------------------


 

3.                                      Amendment to Section 5(a). 
Section 5(a) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

 

“(a)                           For Cause; Resignation without Good Reason;
Death; Disability.  If Executive’s employment is terminated by the Company for
Cause or upon the Death or Disability of Executive, or if Executive resigns
without Good Reason, this Agreement shall terminate without further obligations
to Executive under this Agreement, other than for (A) payment of the sum of
(1) Executive’s Annual Base Salary through the date of termination to the extent
not theretofore paid, and (2) any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (1) and
(2) shall be hereinafter referred to as the “Accrued Obligations”), which
Accrued Obligations shall be paid to Executive or Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days of the
effective date of termination; and (B) payment to Executive or Executive’s
estate or beneficiary, as applicable, of any amounts due pursuant to the terms
of any applicable employee benefit plans.”

 

4.                                      Amendment to Section 5(c).  The
introductory language of Section 5(c) of the Employment Agreement shall be
deleted in its entirety and replaced with the following:

 

“(c)                            By the Company without Cause or by Executive for
Good Reason. If the Company terminates Executive’s employment for any reason
other than for Cause or Executive terminates Executive’s employment for Good
Reason (in either case other than in a Change in Control Termination), this
Agreement shall terminate without further obligations to Executive other than:”

 

5.                                      Amendment to Section 5(d). 
Section 5(d) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

 

“(d)                           [Reserved.]”

 

6.                                      Amendment to Section 5(g). 
Section 5(g) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

 

“(f)                             Survival of Certain Obligations Following
Termination.  Notwithstanding any other provision contained in this Agreement,
the provisions in Sections 6 through 23 of this Agreement, including without
limitation, the covenant not to compete contained in Section 7, shall survive
any termination of this Agreement or Executive’s employment hereunder (but shall
be subject to Executive’s right to receive the payments and benefits provided
under this Section 5).”

 

7.                                      No Other Changes.  Except as modified or
supplemented by this Amendment, the Employment Agreement remains unmodified and
in full force and effect.

 

2

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.

 

(a)                                 Governing Law.  This Amendment and the legal
relations hereby created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
Colorado, without regard to conflicts of laws principles thereof.  Each party
shall submit to the venue and personal jurisdiction of the Colorado state and
federal courts concerning any dispute for which judicial redress is permitted
pursuant to this Agreement; however the Company is not limited in seeking relief
in those courts.

 

(b)                                 Binding Effect.  This Amendment is intended
to bind and inure to the benefit of and be enforceable by Executive, the Company
and their respective heirs, successors and assigns, except that Executive may
not assign Executive’s rights or delegate Executive’s obligations hereunder
without the prior written consent of the Company.

 

(c)                                  Counterparts.  This Amendment may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

(d)                                 Savings Clause.  If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Amendment or the Employment
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Amendment or the Employment
Agreement are declared to be severable.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to
Amended and Restated Employment Agreement to be executed as of the date first
above written.

 

 

 

AIR METHODS CORPORATION

 

 

 

 

 

By:

/s/ Aaron D. Todd

 

Name:

Aaron D. Todd

 

Title:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Crystal L. Gordon

 

Crystal L. Gordon

 

4

--------------------------------------------------------------------------------

 